DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, which recites “in that the flexible basic body on its outside comprises a continuous surface across its entire width” should be amended for antecedent basis clarity to recite, for example, --in that the flexible basic body on an outside of the flexible basic body comprises a continuous surface across an entire width of the flexible basic body--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “[a] top band for garments”, and the claim also recites “in particular for medical compression stockings or bandages” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the feature of “in particular for medical compression stockings or bandages” will be interpreted as merely exemplary and not a required feature of the claim.As claims 2-15 depend directly or indirectly from claim 1, they are rejected for at least the same reasons as claim 1.
In the present instance, claim 6 recites the broad recitation “the anti-slip coating (10) is formed by patterned…coupling regions”, and the claim also recites “in particular knob-shaped or line-shaped coupling regions” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the feature of “knob-shaped or line-shaped coupling regions” will be interpreted as merely exemplary and not a required feature of the claim.
Claim 3 recites the limitation "the entire width of the top band" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --an entire width of the top band--.

Claim 6 recites the limitation "the anti-slip coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it will be interpreted as --an anti-slip coating--.
Claim 7 recites the limitation "the width of the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a width of the recess--.
Claim 8 recites the limitation "the height of the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a height of the recess--.
In the present instance, claim 11 recites the broad recitation “[a] garment (2)”, and the claim also recites, “in particular a medical compression stocking or bandage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “a medical compression stocking or bandage” will be interpreted as merely exemplary and not a required feature of the claim.
Claims 12- 15 depend from claim 11 and are rejected for at least the same reasons as claim 11.
In the present instance, claim 12 recites the broad recitation “[t]he garment (2)”, and the claim also recites, “in particular the medical compression stocking or bandage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “the medical compression stocking or bandage” will be interpreted as merely exemplary and not a required feature of the claim.
Claim 12 recites the broad recitation “[t]he garment (2) is fastened to the top band (1’) by means of a material-lock connection”, and the claim also recites, “in particular, by welding, gluing and/or vulcanizing,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “in particular, by welding, gluing and/or vulcanizing” will be interpreted as merely exemplary and not a required feature of the claim.
Claim 12 recites the broad recitation “[t]he garment (2) is fastened…by means of a form-lock connection” and the claim also recites, “in particular means of a seam vulcanizing” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “in particular by means of a seam” will be interpreted as merely exemplary and not a required feature of the claim.
In the present instance, claim 13 recites the broad recitation “[t]he garment (2)”, and the claim also recites, “in particular the medical compression stocking or bandage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “the medical compression stocking or bandage” will be interpreted as merely exemplary and not a required feature of the claim.
Claim 13 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it will be interpreted as --a connection--.

Claim 13 recites the limitation "the edge-side fastening section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it will be interpreted as --the fastening section--.
In the present instance, claim 14 recites the broad recitation “[t]he garment (2)”, and the claim also recites, “in particular the medical compression stocking or bandage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “the medical compression stocking or bandage” will be interpreted as merely exemplary and not a required feature of the claim.
In the present instance, claim 15 recites the broad recitation “[t]he garment (2)”, and the claim also recites, “in particular the medical compression stocking or bandage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the feature of “the medical compression stocking or bandage” will be interpreted as merely exemplary and not a required feature of the claim.
Claim 15 recites the limitation "the connection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it will be interpreted as --a connection--.
Claim 15 recites the limitation "the anti-slip coating" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it will be interpreted as –an anti-slip coating--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuyet-Van (US 4514863).
Regarding claim 1, Tuyet-Van discloses a top band 34 (binding 34, col, 2, lines 16-25; see annotated Fig. 1 below) 

    PNG
    media_image1.png
    630
    606
    media_image1.png
    Greyscale

for garments 12 (sock body 12, see annotated Fig. 1 above), in particular for medical compression stockings or bandages (exemplary, as discussed with 112(b) rejection above), comprising a flexible basic body 34 (see annotated Fig. 2; the binding is made of the same material as the sock body, col. 2, lines 19-20; the material of the sock body 12 is a stretchable material, col 2, lines 45-49; the body is  basic as it pertains to a base within which the garment is disposed, Fig. 2) with an inside (see second annotated Fig. 2 below) 

    PNG
    media_image2.png
    749
    438
    media_image2.png
    Greyscale


facing the garment 16 and an outside (see second annotated Fig. 2 below), 

wherein the flexible basic body comprises a fastening section for the garment on the inside (see second annotated Fig. 2 above; the binding 34 is sewn in place, col. 2 lines 26-37) next to a coupling section (see second annotated Fig. 2 above and annotated Fig. 1; in annotated Fig. 2 coupling section includes top outer right portion of band 34 and right outside of band 34) , characterised in that the fastening section  is formed by an edge-side recess in the flexible basic body (second annotated Fig. 2 above; col. 2, lines 16-25), so that the garment can be fastened to the top band (col. 2, lines 26-37; capable of this intended use, Fig. 2), offset relative to the coupling section  of the flexible basic body  in the recess (see second annotated Fig. 2 above showing coupling section which includes top outer right curved portion that is offset from garment in recess; see second annotated Fig. 2 above showing garment  in recess).
Regarding claim 4, Tuyet-Van discloses the invention as described above and further discloses that the flexible basic body is elastic in longitudinal direction and substantially inelastic in transverse direction (see annotated Fig. 2; the binding 34 having a flexible basic body is made of the same material as the sock body, col. 2, lines 19-20; the material of the sock body 12 is a stretchable material that is easily stretchable in a lateral direction [longitudinal direction] but does not stretch in a perpendicular direction [lateral direction], col 2, lines 45-49; sock body is elastically stretchable, claim 7; thus the binding 34 [which is made of same material as the sock] is elastic in one direction [longitudinal direction] and substantially inelastic in another direction [transverse direction].
Regarding claim 7, Tuyet-Van discloses the invention as described above and further discloses that the width of the recess is at least approx. 5 mm (see annotated Fig. 2 below which shows the thickness of stiffener 14 as being smaller than the width of the recess; the width of the stiffener is 0.5 mm, col. 2, lines 3-10; thus the width of the recess is at least 0.5mm).

    PNG
    media_image3.png
    749
    434
    media_image3.png
    Greyscale

Regarding claim 8, Tuyet-Van discloses the invention as described above and further discloses the height of the recess is at least approx. 0.5 mm (see annotated Fig. 2 above which shows the width of stiffener 14 as being smaller than the width of the recess; the width of the stiffener is 0.5 mm, col. 2, lines 3-10; thus the width of the recess is at least 0.5mm; the height of the recess as seen in annotated Fig. 2 above is greater than the width of the recess [which is greater than 0.5 mm; thus the height of the recess is greater than 0.5 mm)
Regarding claim 9, Tuyet-Van discloses the invention as described above and further discloses that the flexible basic body is formed in one piece (Fig 1, col. 2, lines 16-19).
Regarding claim 10, Tuyet-Van discloses the inventio as described above and further discloses  the flexible basic body on its outside comprises a continuous surface across its entire width (Fig. 1, col. 2, lines 16-19).
Regarding claim 11, Tuyet-Van discloses the invention as described above and further discloses a garment 12 (sock body 12, col. 2, lines 3-25) in particular a medical compression stocking or bandage (exemplary language, see 112 rejection), comprising a top band 34 (binding 34, col, 2, lines 16-25; see annotated Fig. 1 below)  according to claim 1 (see rejection pertaining to claim 1).
Regarding claim 12, Tuyet-Van discloses the invention as described above and further discloses the garment 12 (sock body 12, col. 2, lines 3-25) in particular a medical compression stocking or bandage (exemplary language, see 112 rejection) characterised in that the garment  is fastened to the top band  by means of a material-lock connection, in particular by welding, gluing and/or vulcanising, or by means of a form-lock connection, in particular by means of a seam (a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, col. 2, lines 16-19, see Fig. 2; the binding 34 is sewn in place, col. 2, lines 28-29; the binding is sewn in place and its place is around the top of the main body part; sewing results in a seam (Fig. 1) and seam is given as an example of a form-lock connection).
Regarding claim 13, Tuyet-Van discloses the invention as described above and further discloses the connection with the garment (a connection with binding 34 [top band] and the sock [garment], seen in Fig. 2; col. 2, lines 16-25; col. 2, lines 28-29) is made only in the edge-side fastening section of the top band (see annotated Fig. 2 below where sock 12 contacts edge-side fastening section of binding 34 [top band]; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, col. 2, lines 16-19; the binding 34 is sewn in place, col. 2, lines 28-29; the binding is sewn in place and its place is around the top of the main body part; thus top band connection with the garment is only made only in the edge-side fastening section of the top band).

    PNG
    media_image4.png
    739
    377
    media_image4.png
    Greyscale

Regarding claim 14, Tuyet-Van discloses the invention as described above and further discloses the connection between the garment and the top band  is designed such that the inside of the garment is arranged essentially flush with the coupling section (in annotated Fig. 2 coupling section includes top outer right portion of band 34 and right outside of band 34) of the flexible basic body  of the top band  (see annotated Fig. 1 above with regard to claim 1 rejection; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, col. 2, lines 16-19; thus the inside of the garment [see annotated Fig. 1 above with regard to claim 1 rejection] is essentially flush with the coupling section of the top band) .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Taddeo (US 3800331).
	Regarding claim 2, Tuyet-Van discloses the invention as described above.
	Tuyet-Van does not disclose that the flexible basic body (3, 3') is formed from a textile woven fabric consisting of a number of warp threads and at least one weft thread (9) inserted between the threads.
	Taddeo teaches an analogous top band 12  (annular area 12, Figs. 2 and 4, col. 3, lines 20-55; annular area 12 disposed on annular area 13, thus it is a top band, Fig 1) for an analogous garment 1 (body portion 1, col. 2, lines 62-64), the analogous top band having an analogous flexible basic body (col. 2, lines 39-43) and the analogous flexible basic body (3, 3') is formed from a textile woven fabric consisting of a number of warp threads 10  (col. 3, lines 20-55) and at least one weft thread 11 inserted between the threads (col. 3, lines 20-55, Fig. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flexible basic body of the top band for garments of Tuyet- Van is formed from a textile woven fabric consisting of a number of warp threads and at least one weft thread inserted between the threads as taught by Taddeo, in order to provide an improved top band for garments that permits free circulation of air over the skin (Taddeo, col. 2, lines 27-55).
Regarding claim 3, Tuyet-Van in view of Taddeo discloses the invention as described above and further discloses that the weft thread 11 of the textile woven fabric substantially extends across the entire width of the top band (See Taddeo Fig, 3 which of is the construction of annular area 12 [top band] and in which the weft thread is seen extending substantially across the width of the top band 12).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Andrews (US 6673421).
	Regarding claim 5, Tuyet-Van discloses the invention as described above.
	Tuyet-Van does not disclose that an anti-slip coating is applied, at least in sections, to the coupling section of the flexible basic body.
	Andrews teaches an analogous stocking with an analogous flexible basic body (medical stockings, col. 1, lines 4-15) having an analogous coupling section (edge region of the upper opening of the stocking, col. 1, lines 4-15) characterised in that an anti-slip coating is applied, at least in sections, to the coupling section of the analogous flexible basic body (col. 1, lines 4-15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the coupling section of the flexible basic body of the top band for garments of Tuyet-Van is characterized in that an anti-slip coating is applied, at least in sections, to the coupling section of the flexible basic body, as taught by Andrews, in order to provide an improved top band for garments that prevents slipping (Andrews, col. 1, lines 4-14).
Regarding claim 6, Tuyet-Van discloses the invention as described above.
Tuyet-Van does not disclose that the anti-slip coating is formed by patterned, in particular knob-shaped or line-shaped coupling regions. 
Andrews teaches an analogous stocking with an analogous flexible basic body (medical stockings, col. 1, lines 4-15) having an analogous coupling section (upper edge portion of stocking, col. 1, lines 4-15) characterised in that the an anti-slip coating is is formed by patterned, in particular knob-shaped or line-shaped coupling regions (Figs. 1-5, col. 8, lines 1-19).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the top band for garments of Tuyet-Van is characterized in that the anti-slip coating is formed by patterned, in particular knob-shaped or line-shaped coupling regions, as taught by Andrews, in order to provide an improved top band for garments that has anti-slip coating that is tailored for a specific application (Andrews, col. 8, lines 1-19).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Andrews (US 6673421) and in further view of Cherneski (US 2012/0058316).
Regarding claim 15, Tuyet-Van discloses the invention as described above and further discloses the connection between the garment and the top band (Tuyet-Van, Fig. 2; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, col. 2, lines 16-19, see Fig. 2; the binding 34 is sewn in place, col. 2, lines 28-29).
Tuyet-Van does not discloses that the connection between the garment and the top band is designed such that the anti-slip coating applied to the flexible basic body of the top band extends beyond the inside of the garment.
Andrews teaches an analogous stocking with an analogous flexible basic body (medical stockings, col. 1, lines 4-15) having an analogous coupling section (edge region of the upper opening of the stocking, col. 1, lines 4-15) designed such that the anti-slip coating applied to the flexible basic body of the top band extends beyond the inside of the garment characterised in that the an anti-slip coating is designed such that the anti-slip coating applied to the flexible basic body of the top band (Andrews, col. 1, lines 4-15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flexible basic body of the top band for garments of Tuyet-Van has the anti-slip coating applied, as taught by Andrews, in order to provide an improved top band for garments that prevents slipping (Andrews, col. 1, lines 4-14).
Tuyet-Van in view of Andrews discloses the invention as described above.
Tuyet-Van in view of Andrews does not disclose that the anti-slip coating applied to the flexible basic body extends beyond the inside of the garment.
Cherneski teaches an analogous garment (sock, [0009]) having an analogous inside 401a ([0010], [0056] of the garment 401 ([0010]; a sock 401 [0056]) and location beyond the inside of the garment 401b (outer surface 401b of sock 401, [0009], [0010], [0011], [0056]) and an analogous anti-slip coating 401 ([0010]) characterized in that the analogous coating 402 (gripping material 402, [0056]) extends beyond the inside of the garment (gripping material applied to inner surface and outer surface of the fabric structure, [0010]-[0012]; fabric structure is a sock, [0056]; thus anti-slip coating 402 (see different sections of coating in 402 in Fig. 4c) extend beyond the inside of the garment, Fig. 4c).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the anti-slip coating of the garment of Tuyet-Van in view of Andrews that is applied to the flexible basic body of the garment, extends beyond the inside of the garment, as taught by Cherneski, in order to provide an improved garment that provides grip between the user contact surface and the garment structure and the garment and the external contact surface (Cherneski, Abstract, [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786